Citation Nr: 1602060	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  14-21 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for facial scar with disfigurement.

2.  Entitlement to service connection for diabetes mellitus, type 2.

3.  Entitlement to service connection for prostatic hypertrophy.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to March 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The decision below addresses the facial scar claim.  The issues of entitlement to service connection for diabetes mellitus, type 2 and for prostatic hypertrophy are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran sustained an in-service facial laceration that left a scar near his right eye.


CONCLUSION OF LAW

The criteria for service connection for facial scar have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran contends that he has a scar above his right eye that he feels is disfiguring and was the result of being punched in the face during service.  The Veteran received a VA examination for his scar in August 2012.  The examiner fully described the scar, and noted the Veteran's statement that the scar was incurred during the Veteran's service when the Veteran was struck near his right eye.  While the VA examiner did not opine as to the in-service occurrence of the scar, the Veteran's service treatment records show treatment for a laceration from being struck near his right eye in July 1988.

Common sense leads to the conclusion that the present scar is a residual of that in-service injury.  There is no indication in the record that the Veteran incurred another injury to the area or that there was a post-service intercurrent cause.  Therefore, the Board finds that the Veteran sustained an in-service facial laceration that left a scar near his right eye.  Thus, the Board concludes service connection for facial scar is warranted.


ORDER

Service connection for facial scar is granted.


REMAND

Diabetes Claim

The Veteran submitted a private medical opinion regarding his diabetes from a nurse practitioner who apparently was previously a VA C&P examiner.  That examiner pointed to military medical records documenting a fasting blood sugar of 125, and described this as "the minimum level of hyperglycemia to document a Type 2 Diabetes Mellitus condition."  The private examiner also pointed to glucose levels which the examiner noted as over 100, with a level of 107 noted in March 1993.  This examiner opined that the Veteran's diabetes is at least as likely as not "a continuation of, related to, or aggravated by [the Veteran's] military service, in-service injuries and/or treatment."  The examiner went on to state that "it is possible that the Veteran may have had hyperglycemia and Type 2 Diabetes Mellitus upon military separation, which was simply not diagnosed until years later . . . ."  

The Veteran received a VA examination for diabetes mellitus, type 2 in August 2012.  The VA examiner noted that the Veteran has a current diagnosis of diabetes, but did not opine as to whether it was as likely as not cause by or related to service.  An addendum to this VA examination was obtained in July 2013.  This examiner reviewed the April 2012 private opinion, but opined that the Veteran's diabetes mellitus, type 2 "is not incurred or caused by the in-service complaints/treatment."  The rationale provided was that "[t]here is no objective evidence that the Veteran's type 2 diabetes mellitus incurred or caused by his military service."  However, the addendum did not specifically address the findings of the April 2012 private opinion that pointed to what that examiner described as elevated glucose levels.  Furthermore, the Veteran also subsequently clarified his statements given to the VA examiner regarding his diabetes.  See August 2012 statement.  For this reason, the Board finds the VA examination addendum's rationale to be inadequate, and a remand for a new examination and opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Prostatic Hypertrophy Claim

The Veteran submitted a private medical opinion for his prostate condition.  The examiner opined that this condition was more likely than not "a continuation of, related to, or aggravated by his military service." See April 2012 private medical opinion.  The rationale provided was that the Veteran was treated for symptoms of an enlarged prostate while in service.  The private examiner pointed to the Veteran's hematuria and hemospermia noted in service treatment records in 1988 and 1990 describing these as "common symptoms of enlarged prostate conditions."

The Veteran received a VA examination for his prostate condition in August 2012.  The VA examiner did not opine as to whether the prostate condition was as likely as not cause by or related to service.  An addendum to this VA examination was obtained in July 2013.  The addendum indicated that the April 2012 private opinion was reviewed, but nonetheless stated that the Veteran's condition was "not incurred in or caused by the in-service complaints/treatment."  The rationale provided was that the Veteran's GU physical examination was normal in 1995, and that "[t]here is no objective evidence of chronic prostate condition during and one year after separation from active duty."  This opinion did not specifically address the Veteran's April 2012 private medical opinion indicating symptoms and treatment during the Veteran's service that that examiner described as "common symptoms of enlarged prostate conditions."  Furthermore, the Veteran also subsequently clarified his statements given to the VA examiner regarding his prostate.  See August 2012 statement.  Therefore, the Board finds the VA examination addendum's rationale to be inadequate, and a remand for a new examination and opinion is warranted.  See McLendon, 20 Vet. App. at 81.

In light of the remand, any more recent relevant VA and private treatment records should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Afford the Veteran the opportunity to submit or identify any additional private treatment records.  Obtain any additional VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination for diabetes, mellitus, type 2 by an appropriate medical professional.  The entire claims file should be reviewed.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus, type 2 had its onset during service, is otherwise related to service, or manifested to a compensable degree within one year of separation from service.  The examiner should specifically address the April 2012 private medical opinion and the Veteran's glucose evaluations referenced therein.

A complete rationale or explanation should be provided for each opinion reached.

3.  Schedule the Veteran for a VA examination for his prostate condition by an appropriate medical professional.  The entire claims file should be reviewed.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate condition had its onset during service, or is otherwise related to service.  The examiner should specifically address the April 2012 private medical opinion and the Veteran's May 1988 and August 1990 service treatment records.

A complete rationale or explanation should be provided for each opinion reached.

4.  Finally, readjudicate the issues remaining on appeal.  If a benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


